Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-14 are currently pending in the instant application.  Claims 1-14 are rejected in this Office Action.
I.	Priority
The instant application is a CON of PCT/KR2018/014104, filed on November 16, 2018 and claims benefit of Foreign Applications REPUBLIC OF KOREA 10-2018-0135720, filed on November 7, 2018 and REPUBLIC OF KOREA 10-2017-0153074, filed on November 16, 2017. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the “linker including 1 to 150 non hydrogen atoms” found in variables L, L1 and L2 has not been clearly defined in the specification so that one of ordinary skill in the art would know what structures are included and/or excluded by the term. Therefore, the claims are considered indefinite.  Applicants are suggested to amend the claims to include the specific groups that are included in the term “linker” which is also supported in the specification.

Claims 1-2 and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the term “reactive group” has not been clearly defined in the specification so that one of ordinary skill in the art would know what structures are included and/or excluded by the term.  Therefore, the claims are considered indefinite.  Applicants are suggested to amend claim 1 to incorporate what specific groups are included in the term “reactive group”.  For example, claim 3 more specifically defines the term “reactive group” and should be incorporated into claim 1 to overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song, et al.  (Accession No. 2017:116419, CAPLUS). The instant invention claims  
    PNG
    media_image1.png
    156
    210
    media_image1.png
    Greyscale
wherein all variables are as defined in claim 1. 
 The Song, et al. reference teaches dye labeling compounds such as 
    PNG
    media_image2.png
    358
    569
    media_image2.png
    Greyscale
 (See RN 2068791-73-9) wherein a substituent in the polymethine or polyene and a substituent from R1 are linked to each other to form a ring; X is CR6R7; one of R6 and R7 is methyl and the other is –(CH2)5C(=O)OH; R4 is the structure of chemical formula 4 wherein L1 is not present; L2 is CH2; R is H.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  


IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626